             P.O. Box 55004              ANTICIPATED ESCROW ACCO NT DISB RSE ENTS
             S     00
             I     CA

                 .     o      . o




FOR BORRO    R         B        R
                                OR BORRO    R         O        B        B
      R      B        R              FOR     O
 O                   O O       B          O                     F O R       B
    B            R       B  R           O    R      O O        R  R O
   B O           B           R          OR                          B
  R      R         O FOR   O O      RO R             R            B


IF THIS ESCROW A A SIS I ICATES THAT THERE IS A S R   S IT A     OT EA
THAT O ARE E TIT E TO RECEI E A RET R OF THAT S R         S THIS A A SIS
WAS CA C ATE       ASE O A ASS         TIO THAT THE ACCO T IS C RRE T
ACCOR I     TO THE TER S OF THE OTE A       ORT A E EE OF TR ST IF THE
ACCO T IS EHI       I   EFA T OR I      A R TC THIS A A SIS A         OT
REF ECT THE C RRE T STATE OF THE ACCO T OR THE TER S OF A A R TC
   A IF THERE ARE E O H F       S I THE ESCROW ACCO T A    THE S R   S IS
    OR REATER THAT S R     S WI     E AI E TO O WITHI       A S RO I E
THE ACCO T IS C RRE T      ER THE TER S OF THE OTE A    ORT A E EE OF
TR ST

I                                   A                    T E       A

                                                      T
                                          A
 1   LESLEY D. LUEKE (SBN 49150)
     ALDRIDGE PITE, LLP
 2   The Ogden Building
     9311 SE 36th St, Ste 100
 3   Mercer Island, WA 98040
     Telephone: (425) 644-6471
 4
     Mailing Address:
 5   4375 Jutland Drive, Suite 200
     P.O. Box 17933
 6   San Diego, CA 92177-0933
     Telephone: (858) 750-7600
 7   Facsimile: (619) 590-1385
 8   Attorneys for WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA
                   TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM
 9                 MORTGAGE ACQUISITION TRUST
10
11                              UNITED STATES BANKRUPTCY COURT
12                WESTERN DISTRICT OF WASHINGTON - TACOMA DIVISION
13    In re                                                   Case No. 18-41282-MJH
14    STEPHANIE DENISE PERKINS-STOKER                         Chapter 13
      and DONAUBREY DEWAYNE STOKER,
15                                                            PROOF OF SERVICE BY MAIL
                       Debtor(s).
16
17
18                   I, Katherine Nesser, declare that:
19                   I am employed by Aldridge Pite, LLP. My business address is: Fifteen Piedmont
20 Center, 3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305. I am over the age of eighteen
21 years and not a party to this case.
22                   On March 22, 2019, I served the NOTICE OF MORTGAGE PAYMENT CHANGE
23 in said cause by placing a true and correct copy thereof enclosed in a sealed envelope with postage
24 thereon fully prepaid in the United States Mail at San Diego, California, addressed as follows: SEE
25 ATTACHED SERVICE LIST.
26            I declare under penalty of perjury that the foregoing is true and correct.
27 Dated: March 22, 2019                                       /s/ Katherine Nesser
                                                               KATHERINE NESSER
28



                                                          1
                                     SERVICE LIST
 1
     DEBTOR(S)
 2
   Donaubrey Dewayne Stoker
 3 Stephanie Denise Perkins-Stoker
   13120 3rd Ave Ct E
 4 Tacoma, WA 98445
 5 DEBTOR(S) ATTORNEY
 6 Ellen Ann Brown
   Brown & Seelye PLLC
 7 744 S Fawcett Ave
   Tacoma, WA 98402
 8 stopdebt@gmail.com
 9 CHAPTER 13 TRUSTEE
10 Michael G. Malaier
   2122 Commerce Street
11 Tacoma, WA 98402
   ecfcomputer@chapter13tacoma.org
12
   U.S. TRUSTEE
13
   U.S. Trustee
14 Office of the U.S. Trustee
   700 Stewart St, Suite 5103
15 Seattle, WA 98101
   USTPRegion18.SE.ECF@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          2
